Citation Nr: 0817126	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  07-07 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
hearing loss.

2.  Entitlement to service connection for claimed tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision issued 
by the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in December 2007.

The issue of entitlement to service connection for claimed 
bilateral hearing loss is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


FINDING OF FACT

The currently demonstrated tinnitus is shown as likely as not 
to be etiologically related to acoustic trauma to which the 
veteran was exposed during his period of active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

The Board has considered this new legislation with regard to 
the matter on appeal.  Given the favorable action taken 
herein below, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board observes that the United States Court of Appeals 
for Veterans Claims (Court) has determined that, for 
tinnitus, the veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  As such, the veteran's lay 
contentions as to tinnitus represent competent evidence.

The Board has reviewed the veteran's service medical records 
and observes that they are void of complaints of or treatment 
for tinnitus. Subsequent to service, the veteran underwent a 
VA examination in October 2006 addressing his claimed 
bilateral hearing loss and tinnitus.  The examiner noted the 
veteran's history of military noise exposure.  The veteran 
reported recurrent tinnitus that onset approximately 25 years 
earlier during his military service.  The examiner opined 
that the veteran's tinnitus was not caused by his military 
noise exposure.  In reaching this opinion, the examiner noted 
that the veteran reported that the onset of his bilateral 
hearing loss was eight to ten years ago, many years after 
service.  Given that information, the examiner concluded that 
tinnitus was not due to military service.

In a January 2008 private evaluation report, the private 
physician noted the veteran's history of military noise 
exposure.  The physician noted the veteran's history of 
intermittent centralized tinnitus.  The physician opined that 
the veteran's tinnitus more than likely originated while he 
served in the Air Force.

In this case, as indicated above, there exists competent 
medical evidence both supporting and contradicting the 
veteran's contentions.  It is therefore the responsibility of 
the Board to weigh this evidence so as to reach a 
determination on the veteran's claim.  See Hayes v. Brown, 5 
Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992) (providing it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence).  

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)

Second, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (providing that bare 
conclusions without a factual predicate in the record are not 
considered probative); Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994).   

Third, the fact that an opinion is relatively speculative in 
nature also limits its probative value.  For example, an 
examiner's opinion that a current disorder "could be" 
related to, or that there "may be" some relationship with, 
symptomatology in service makes the opinion of the examiner 
too speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (noting that a medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish a causal relationship).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (indicating that a doctor's 
statement framed in terms such as "could have been" is not 
probative).  

Fourth, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the Court 
has declined to adopt a "treating physician rule" under 
which a treating physician's opinion would presumptively be 
given greater weight than that of a VA examiner or another 
doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).   
 

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Given its review of the record, the Board finds the evidence 
to be in relative equipoise in showing that the tinnitus as 
likely as not is the result of noise exposure during the 
veteran's period of active service.  See Owens v. Brown, 7 
Vet. App. at 433.  In this regard, the Board notes that the 
private physician is certainly competent to make a medical 
determination that the veteran's disorder was first manifest 
prior to the time when it was first diagnosed.  See also 
38 C.F.R. § 3.303(d).  To that end, the Board also observes 
that in his October 2006 VA examination, the veteran reported 
that he had experienced the tinnitus for roughly 25 years.  
As noted above, the veteran is competent to present evidence 
of continuity of symptomatology of tinnitus.  See Charles v. 
Principi, 16 Vet. App. at 374-75.  

By extending the benefit of the doubt to the veteran, service 
connection for tinnitus is warranted.  See 38 C.F.R. 
§ 3.303(d).   


ORDER

Service connection for tinnitus is granted.  


REMAND

Under 38 C.F.R. § 19.31, it is incumbent upon the agency of 
original jurisdiction, here the RO, to issue a Supplemental 
Statement of the Case (SSOC) following its receipt of new and 
pertinent evidence.  In the present case, the Statement of 
the Case (SOC) was issued on February 6, 2007.  Subsequently, 
the RO received additional medical evidence, including a 
January 2008 private audiological evaluation report 
addressing the claimed hearing disorders.  

The Board has preliminarily reviewed this report and finds 
that it is of such significance that it would need to be 
considered in the disposition of the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  However, the RO never issued an SSOC 
addressing this particular report.  The absence of an SSOC 
constitutes a procedural error requiring a remand to the RO.  
See 38 C.F.R. § 19.9.

Accordingly, the case is REMANDED for the following action:

1.  After consideration of all the 
evidence added to the veteran's claim 
file since the February 6, 2007 SOC, the 
veteran's claims of service connection 
for bilateral hearing loss should be 
readjudicated.  If the determination 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a SSOC and given an 
opportunity to respond.   

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


